       Case 2:20-cv-00355-SAB        ECF No. 7   filed 10/26/20   PageID.796 Page 1 of 7




1

2

3

4

5

6

7
                      IN THE UNITED STATES DISTRICT COURT
8
                    FOR THE EASTERN DISTRICT OF WASHINGTON
9

10       PATRICK FLEETWOOD ET AL,                        NO. 2:20-CV-00355-SAB
11                             Plaintiffs,               PLAINTIFFS’ MOTION TO
12       v.                                              REMAND

13       WASHINGTON STATE                               11/25/2020 6:30 PM
14
         UNIVERSITY,
                                                        WITHOUT ORAL
15                             Defendant.               ARGUMENT
16

17

18             I.     INTRODUCTION & SUMMARY OF ARGUMENT
19
           Defendant’s removal is classic example of a litigant attempting to have its
20

21
     cake and eat it too. For while Defendant can remove (most of) Plaintiff’s case to

22   this Court it cannot (as it attempts to do here) reserve its Eleventh Amendment
23
     immunity defense. (ECF No. 1, pg. 3, ¶8) Accordingly, the Court should remand the
24
     case to state court given Defendant’s refusal to waive its Eleventh Amendment
25

     MOTION FOR REMAND -   1
       Case 2:20-cv-00355-SAB       ECF No. 7   filed 10/26/20   PageID.797 Page 2 of 7




     defense as allowing it prosecute its defense in this Court would confer WSU with an
1

2    improper tactical advantage.
3
           Alternatively, the Court should remand the Washington State Administrative
4
     Procedures Act (APA) to the Whitman County Superior Court as that matter has
5

6    been briefed at the state court level, is ready for consideration, and it is unclear

7    whether a federal court has jurisdiction over a state law APA matter.
8
                                     II.    ARGUMENT
9
           A.     Defendant waived its Sovereign Immunity defenses.
10

11         Defendant contends its removal does not waive its sovereign immunity

12   defenses. (ECF No. 1, pg. 3, ¶8) Defendant is incorrect because “a State may waive
13
     its sovereign immunity by consenting to suit.” In re Lazar, 237 F.3d 967, 976 (9th
14
     Cir. 2001)(citing College Sav. Bank v. Florida Prepaid Postsecondary Educ.
15

16   Expense Bd., 119 S. Ct. 2219, 2223 (1999); Clark v. Barnard, 108 U.S. 436, 447–
17   48 (1883)). A state consents to a suit when it voluntarily invokes federal
18
     jurisdiction. Aholelei v. Dep't of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007).
19

20
     When a state voluntarily invokes federal jurisdiction (like it has done here) it waives

21   sovereign immunity because holding otherwise would allow the state the unfair
22
     tactical advantage removing the case to federal court and then dismissing the case
23
     on sovereign immunity grounds. Lapides v. Bd. of Regents of Univ. Sys. of Georgia,
24

25   535 U.S. 613, 614 (2002).

      MOTION FOR REMAND -   2
       Case 2:20-cv-00355-SAB     ECF No. 7    filed 10/26/20   PageID.798 Page 3 of 7




           Since Defendant has removed the case but has not waived sovereign
1

2    immunity the Court should remand this case to state court so as to deprive the
3
     Defendant of the tactical advantage it seeks.
4
           B.     The APA claim should be remanded.
5

6          Plaintiff pleads an RCW 34.05 Administrative Procedures Act (APA) claim

7    against the State of Washington. (ECF No. 1-2, §III – Count One – Violation of the
8
     Washington Administrative Procedure Act) The APA allows “Washington state
9
     courts…to review [a state agency’s] adjudications.” Phillips 66 Co. v. Sacks, 409
10

11   F. Supp. 3d 972, 990–91 (W.D. Wn. 2019). The APA process involves the state

12   agency (here WSU) making a final agency decision and the aggrieved party (here
13
     Fleetwood) timely appealing the agency’s decision to a superior court. RCW
14
     34.05.510. Thereafter the superior court reviews the agency’s decision as if it is
15

16   sitting in an appellate capacity. RCW 34.05.570.
17         Here WSU issued a final agency decision adverse to Fleetwood. (ECF No. 5,
18
     PGID 154 citing 2/21/2020 Appeals Board Decision) Fleetwood timely appealed
19

20
     that action to the Whitman County Superior Court. (ECF No. 5, PGID 99 citing

21   Civil Case Cover Sheet filed 3/13/2020) The Whitman County Superior Court then
22
     issued a briefing schedule as to the APA issue. (ECF No. 5, PGID 192-193 citing
23
     5/12/2020 Administrative Scheduling Order) All briefing in the APA matter is
24

25   complete. (ECF No. 5, PGID 544 – 577, 708 – 730, 769 - 788 citing 7/30/2020

     MOTION FOR REMAND -   3
          Case 2:20-cv-00355-SAB    ECF No. 7    filed 10/26/20   PageID.799 Page 4 of 7




     Fleetwood’s Opening Brief; 9/21/2020 Defendant’s Response Brief; 10/7/2020
1

2    Fleetwood’s Reply Brief)
3
              Since the APA matter has been briefed 1 authority exists under Younger v.
4
     Harris to remand this claim to the Whitman County Superior Court. The Younger
5

6    doctrine “forbids federal courts from staying or enjoining pending state court

7    proceedings” and exists, in part, to “avoid federal court interference with uniquely
8
     state interests such as preservation of these states' peculiar statutes, schemes, and
9
     procedures." AmerisourceBergen Corp. v. Roden, 495 F.3d 1143, 1150 (9th Cir.
10

11   2007); Younger v. Harris, 401 U.S. 37, 41 (1971). The “Younger abstention is

12   appropriate only when the state proceedings: (1) are ongoing, (2) are quasi-criminal
13
     enforcement actions or involve a state's interest in enforcing the orders and
14
     judgments of its courts, (3) implicate an important state interest, and (4) allow
15

16   litigants to raise federal challenges.” Phillips 66, 409 F. Supp. 3d at 993. Once the
17   court undertakes that four-part test it determines the practical effect of enjoining the
18
     state court proceedings and whether a Younger exception applies. Phillips, 409 F.
19

20
     Supp. 3d at 993.

21

22   1
         Not only has the APA matter been briefed, but it was subject to an unsuccessful
23
     motion to dismiss at the state court level. (ECF No. 5, PGID 190-191 citing 5/7/2020
24

25   Order Denying Motion to Dismiss)

         MOTION FOR REMAND -   4
       Case 2:20-cv-00355-SAB      ECF No. 7   filed 10/26/20   PageID.800 Page 5 of 7




           Regarding point (1), the APA action regarding Fleetwood and WSU is
1

2    ongoing. The matter has been fully briefed with the petition for review being filed
3
     but awaiting oral argument and a final decision. Regarding point (2), “quasi-
4
     criminal enforcement actions…are characteristically initiated to sanction the federal
5

6    plaintiff, i.e., the party challenging the state action, for some wrongful act.”

7    Phillips, 409 F. Supp. 3d at 994. Here WSU found Plaintiff at fault for violating
8
     WSU Executive Policy 15, a finding that resulted in Fleetwood receiving sanctions
9
     from WSU as well as loss of his ROTC scholarship. (ECF No. 5 PGID 429-430
10

11   citing 12/16/2019 EP 15 violation letter) Regarding point (3), the APA matter

12   involves the important state interest of regulating student conduct at the State’s
13
     universities. See id. Regarding point (4), there is nothing preventing WSU from
14
     asserting any federal arguments in the state court action. Indeed, the APA allows
15

16   the superior court to determine whether an agency action was unconstitutional.
17   RCW 34.05.570(4)(c)(i).
18
           Since Fleetwood satisfies points (1) – (4) the Court must assess the practical
19

20
     effect of applying Younger and determine if exceptions to that doctrine exist. Such

21   exceptions are narrowly construed and require a showing of bad faith, harassment
22
     or some other extreme circumstance. Phillips, 409 F. Supp.3d at 996 (citation
23
     omitted). The practical effect of applying Younger here would be to allow
24

25   Fleetwood to get resolution on the APA matter that has been fully briefed and

     MOTION FOR REMAND -   5
       Case 2:20-cv-00355-SAB     ECF No. 7   filed 10/26/20   PageID.801 Page 6 of 7




     awaiting oral argument and a decision. Further, Fleetwood’s request that the APA
1

2    claim be remanded under Younger is not brought in bad faith or for the purpose of
3
     harassing WSU.
4
                                  III.   CONCLUSION
5

6          Plaintiff’s motion should be granted.

7          DATED this October 26, 2020.
8
                                    s/ Matt Crotty
9                                   Matthew Z. Crotty, WSBA 39284
                                    Crotty & Son Law Firm, PLLC
10                                  905 W. Riverside Ave. Ste. 404
11                                  Spokane, WA 99201
                                    Telephone: 509-850-7011
12

13

14

15

16

17

18

19

20

21

22

23

24

25

     MOTION FOR REMAND -   6
       Case 2:20-cv-00355-SAB     ECF No. 7    filed 10/26/20   PageID.802 Page 7 of 7




1
                               CERTIFICATE OF SERVICE
2
           I certify that I electronically filed the foregoing with the Clerk of the Court
3

4    using the CM/ECF system, which will send notification of such filing to those

5    attorneys of record registered on the CM/ECF system. All other parties, if any, shall
6
     be served in accordance with the Federal Rules of Civil Procedure.
7
           Dated this October 26, 2020.
8

9
                                     /s Matthew Crotty
10                                   MATTHEW Z. CROTTY
11                                   Crotty & Son Law Firm, PLLC
                                     905 West Riverside, Suite 404
12                                   Spokane, WA 99201
13
                                     Telephone: 509.850.7011

14

15

16

17

18

19

20

21

22

23

24

25

     MOTION FOR REMAND -   7
